Citation Nr: 9924722	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel






INTRODUCTION

The veteran's active military service extended from October 
1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to special monthly pension based on the need for regular aid 
and attendance or for being housebound.  


REMAND

In February 1999, a letter from the veteran's private 
physician, Dr. B. Yates, was received at the Board from the 
RO.  In this letter, also dated in February 1999, Dr. Yates 
wrote that "[d]ue to [degenerative joint disease] and 
arthritis in his knees, hips, and back, [the veteran] 
requires the use of a walker to ambulate."  Since no waiver 
of consideration of the additional evidence by the RO has 
been received, it must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case.  See 38 
C.F.R. § 20.1304(c) (1998).

Additionally, the Board notes arguments made by the veteran's 
accredited representative in a March 1999 written brief 
presentation.  He writes that "the veteran is not requesting 
this benefit because he meets the requirements as set forth 
in 38 C.F.R. § 3.351, as has thus far been addressed by the 
RO, but because his spouse meets these requirements."  It 
does not appear from the June 1998 rating decision that the 
RO considered the veteran's spouse's possible need for 
regular aid and attendance under the provisions of 38 C.F.R. 
§ 3.351(a)(2).  This should be done in addition to 
consideration of the evidence noted above.


To ensure full compliance with due process requirements and 
to comply with any duty to assist, the case is REMANDED to 
the regional office (RO) for the following development:

1. The appellant and his representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999)

2. The RO should readjudicate the issue 
of entitlement to special monthly 
pension based on the need for regular 
aid and attendance, or for being 
housebound, taking into consideration 
the additional evidence received into 
the record.  Should additional medical 
evidence be deemed necessary, the 
appellant should be scheduled for a VA 
examination in an effort to evaluate 
the nature and severity of his 
disabilities relative to his claim on 
appeal.  The RO should also consider 
the claim under the provisions of 
38 C.F.R. § 3.351(a)(2) with regard to 
the veteran's spouse's need for 
regular aid and attendance.

If any issue on appeal remains denied, a Supplemental 
Statement of the Case should be provided to the appellant and 
his representative.  After the appellant and his 
representative have had an adequate opportunity to respond, 
the appeal should be returned to the Board for appellate 
review.  No action is required by the appellant until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


